Appeal (1) from a judgment of a City Magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Richmond, convicting appellant of a violation of section 186 of the Sanitary Code of the City of New York (interfering with or obstructing an inspector) and sentencing him (a) to pay a fine of $50 or to serve 5 days, and (h) to serve 10 days, execution thereof being suspended on condition that an inspection of his outdoor privy be allowed on a day certain, and (2) from said sentence. Judgment reversed on the law and the facts and complaint dismissed. It appears that appellant was adjudged to be guilty in that he refused, upon constitutional grounds, to consent to an inspection without a warrant. By such conduct he did not “interfere with or obstruct” an inspector, within the meaning of said section (District of Columbia v. Little, 339 U. S. 1). No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction.
Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., dissents and votes to affirm.